             Case 3:19-cv-07312-MMC Document 87 Filed 03/17/21 Page 1 of 4




 1   DAN SIEGEL, SBN 56400
     EMILYROSE JOHNS, SBN 294319
 2   ANDREW CHAN KIM, SBN 315331
 3   SIEGEL, YEE, BRUNNER & MEHTA
     475 14th Street, Suite 500
 4   Oakland, California 94612
     Telephone: (510) 839-1200
 5   Facsimile: (510) 444-6698
 6   Email: danmsiegel@gmail.com;
     emilyrose@siegelyee.com;
 7   chankim@siegelyee.com
 8   Attorneys for Plaintiff
 9   CAMERON ROCHA

10                                UNITED STATES DISTRICT COURT
11                               NORTHERN DISTRICT OF CALIFORNIA
12                                   SAN FRANCISCO DIVISION
13
                                            )
14
     CAMERON ROCHA,                         )   Case No.: 3:19-cv-07312-MMC
15                                          )
                   Plaintiff,               )   PLAINTIFF’S MOTION IN LIMINE
16                                          )   No. 6
             v.                             )
17
                                            )   TO EXCLUDE CERTAIN
18   CITY OF ANTIOCH, Antioch Chief of      )   TESTIMONY OF DEFENDANT’
     Police TAMMANY BROOKS, Antioch         )   EXPERT STEVE PAPENFUHS
19   Sergeant MATTHEW KOCH, Antioch         )
     Officer ZECHARIAH MATIS, Antioch       )   Date:    March 30, 2021
20
     Officer KRISTOPHER KINT, Antioch       )   Time:    10 a.m.
21   employees DOES 1-25, Jointly and       )   Judge:   Hon. Maxine M. Chesney
     Severally,                             )   Ctrm.:   7 - 19th Floor, 450 Golden Gate
22                                          )            Avenue, San Francisco, CA 94102
                   Defendants.              )
23                                          )
24                                          )
                                            )
25
26
27
28



     Rocha v. City of Antioch, No. 3:19-cv-07312-MMC
     Plaintiff’s Motion in Limine No. 6 - 1
             Case 3:19-cv-07312-MMC Document 87 Filed 03/17/21 Page 2 of 4




 1          Plaintiff Cameron Rocha respectfully requests that the Court issue an order prohibiting
 2   defendants’ police practices expert Steve Papenfuhs from providing testimony that Officer Matis,
 3   Officer Kint, and/or Sergeant Koch acted as a “reasonable officer” would do in response to the
 4   facts elicited at trial. Such testimony usurps the providence of the jury in an excessive force case
 5   and should be prohibited.
 6          In his Rule 26(a) expert disclosure provided by defendants on December 14, 2020, Attached
 7   as Exhibit C to the Declaration of Andrew Chan Kim, Mr. Papenfuhs renders two opinions. In each
 8   opinion, he states that Officer Matis acted as a reasonable officer would act under the
 9   circumstances.
10          For instance, in the summary of his first opinion, Mr. Papenfuhs states:
11                 Officer Matis acted as would an objectively reasonable peace officer
                   following generally accepted law enforcement practices, procedures, and
12                 training, and facing the same or similar circumstances as he perceived
13                 when he:
                   1.     Notified communications of his observations and the location of the
14                        outstanding suspect.
                   2.     Initiated a vehicle stop and contact on the suspect violator.
15                 3.     Requested assistance from another officer.
16                 4.     Approached, contacted, and detained the subject.
                   5.     Handcuffed the subject as a temporary means of restraint for officer
17                        safety, suspect safety, and citizen safety based upon the totality of
                          the circumstances.
18                 6.     Secured the detained subject into a secured patrol vehicle to limit
19                        the individual’s mobility and to ensure the safety of all involved.
                   7.     Continued the investigation to determine whether probable cause
20                        for an arrest exists.
21   Exhibit C to Kim Dec., p. 80.

22          In the summary of his second opinion, Mr. Papenfuhs states:

23                 Officer Matis, Officer Kint, and Sergeant Koch collectively acted during
                   their investigation as would objectively reasonable peace officers following
24                 generally accepted law enforcement practices, procedures, and training,
                   and facing the same or similar circumstances when they:
25                 1.      Performed an in-field show-up with witnesses to confirm the
26                         identify of a suspect hit and run and DUI subject.
                   2.      Effected an arrest based upon probable cause under the totality of
27                         the circumstances.
                   3.      Applied an enhanced restraint based upon the observed violent
28                         behavior presented by the subject.



     Rocha v. City of Antioch, No. 3:19-cv-07312-MMC
     Plaintiff’s Motion in Limine No. 6 - 2
             Case 3:19-cv-07312-MMC Document 87 Filed 03/17/21 Page 3 of 4




 1                 4.   Followed department policy regarding supervision of the use of the
                        WRAP restraint.
 2                 5.   Seat belted the subject into the secure compartment of a patrol
 3                      vehicle.
                   6.   Directed a measure of attention to the subject during transport to
 4                      ensure his or health and safety.
                   7.   Transported the subject to a secure jail facility.
 5                 8.   Obtained medical evaluation from the jail nurse prior to booking.
 6                 9.   Obtained medical examination and treatment as recommended or
                        required by the jail nurse and doctor.
 7                 10.  Obtained a blood sample from the arrestee, via a signed search
                        warrant based upon probable cause and upon oath and affidavit.
 8   Exhibit C to Kim Dec., p. 86.
 9          In an excessive force case, the determination of whether or not an officer’s actions are
10   reasonable is the providence of the jury and an expert witness cannot provide an opinion on an
11   ultimate issue of law. Hangarter v. Provident Life & Acc. Ins. Co., 373 F.3d 998, 1016 (9th Cir.
12   2004) (“That said, ‘an expert witness cannot give an opinion as to her legal conclusion, i.e., an
13   opinion on an ultimate issue of law.’”); May v. San Mateo Cty., No. 16-CV-00252-LB, 2017 WL
14   2305160, at *9 (N.D. Cal. May 26, 2017) (“Experts cannot tell the jury, point blank, that a given
15   defendant ‘used excessive force’ or ‘acted unreasonably.’”); M.H. v. Cty. of Alameda, No. 11-CV-
16   02868-JST, 2015 WL 54400, at *2 (N.D. Cal. Jan. 2, 2015) (an expert cannot testify as to the
17   “objective reasonableness” of an officer’s actions). Mr. Papenfuhs’ testimony must be restricted to
18   opining to “generally accepted law enforcement standards, custom, or practice.” Id. See also Berra
19   v. Lyons, No. 12-CV-0226-TOR, 2014 WL 585008, at *14 (E.D. Wash. Feb. 14, 2014) (“In order to
20   avoid invading the province of the jury, both experts should confine their testimony to the issue of
21   whether Defendants’ conduct was consistent with prevailing standards in the law enforcement
22   profession.”). Defendants should be restricted to presenting Mr. Papenfuhs with hypothetical
23   questions to which he can opine on reasonableness. Stevenson v. Holland, No. 1:16-CV-1831-AWI-
24   JLT, 2020 WL 7042810, at *7 (E.D. Cal. Dec. 1, 2020) (“To prevent invasion of the jury's province
25   here, the Court will require the parties to use hypothetical questioning to explore [the expert’s]
26   testimony, conclusions, and opinions at trial.”). See also May, No. 16-CV-00252-LB, 2017 WL
27   2305160, at *9 (“The short answer is that [questions about the ultimate issue] should be posed to
28   expert witnesses through hypothetical questions.”).



     Rocha v. City of Antioch, No. 3:19-cv-07312-MMC
     Plaintiff’s Motion in Limine No. 6 - 3
             Case 3:19-cv-07312-MMC Document 87 Filed 03/17/21 Page 4 of 4




 1                                            CONCLUSION
 2         Steve Papenfuhs must be prohibited from providing testimony that Officer Matis, Officer
 3   Kint, and/or Sergeant Koch acted as a “reasonable officer,” as such a determination must be left to
 4   the jury. Further, Defendants must elicit testimony about the ultimate issue by Mr. Papenfuhs only
 5   through hypothetical questions.
 6
 7
 8         Dated: March 17, 2021
 9
                                                     SIEGEL, YEE, BRUNNER & MEHTA
10
                                                     By: _/s/ Andrew Chan Kim______
11                                                      Andrew Chan Kim
12
                                                     Attorneys for Plaintiff
13                                                   CAMERON ROCHA
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Rocha v. City of Antioch, No. 3:19-cv-07312-MMC
     Plaintiff’s Motion in Limine No. 6 - 4
